Taliaferro, J.
Tins case presents substantially the same issues as those in the case of t'oe same plaintiff v. Burthe et al., just decided.
For the reasons stated in that case, it is ordered, adjudged and decreed that the judgment of the District Court rendered in this case be annulled, avoided and reversed. It is further ordered that the suit abate as to the demand of payment of the taxes claimed for the years 1863 and 1864; that plaintiff recover from defendant the sum of six hundred and twelve dollars fifty cents, amount of taxes for the year 1865, and the further sum of one hundred and ten dollars and ten cents, assessed to defendant for levee repairs for the same year, with eight per cent, interest on said sums from the first January, 1866, and one dollar fifty cents costs of recording tax bills, with lien and privilege on the property assessed.
It is further ordered that defendant pay costs in both cases.
Rehearing refused.